Citation Nr: 0608963	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to an initial compensable rating for a scar 
of the left shoulder prior to February 23, 2004.  

3.  Entitlement to a current rating in excess of 10 percent 
disabling for a scar of the left shoulder.

4.  Entitlement to an initial compensable rating for nerve 
damage associated with dislocated left shoulder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to October 
1991. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, inter 
alia, granted service connection for a scar of the left 
shoulder and for nerve damage associated with the service-
connected left shoulder disability and assigned initial 
noncompensable ratings for these disabilities.  This rating 
also denied entitlement to service connection for arthritis 
of the left shoulder, which was also appealed.  While the 
claims were pending, the RO assigned a 10 percent rating for 
the scar of the left shoulder, effective February 23, 2004.  
The noncompensable rating remained in effect prior to that 
from the time of initial entitlement.  

The appeal of the service connection claim for arthritis of 
the left shoulder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to February 23, 2004 the veteran's left shoulder 
scar has been tender and painful.

3.  The veteran's left shoulder scar does not exceed 12 
square inches (77 square centimeters), does not result in a 
compensable loss of motion of the left shoulder or in any 
other functional limitations.  

4.  Left ulnar neuropathy is shown to be equivalent to no 
more than mild incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent but no 
more for a left shoulder surgical scar prior to February 23, 
2004 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).  

2.  The criteria for a rating in excess of 10 percent for a 
left shoulder surgical scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).  

3.  The criteria for an initial disability rating of 10 
percent but no more for left ulnar neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8716 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for his left shoulder scar was 
received in June 2000.  This was also accepted as the date of 
claim for service connection for nerve damage secondary to 
the veteran's left shoulder disorder.  After adjudicating the 
veteran's claims in March 2002, the RO provided initial 
notice of the provisions of the VCAA in a May 2003 letter 
that addressed these claims.  In this letter, the veteran was 
told of the requirements to an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent an 
additional VCAA notice in November 2005.  The duty to assist 
letters and the supplemental statement of the case issued in 
November 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of July 2003 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for either the increased rating for the left 
shoulder scar or ulnar neuropathy.  However, since a 10 
percent rating is now being granted for the left shoulder 
scar from the date of initial entitlement, as well as for the 
left ulnar neuropathy, the RO will rectify any defect with 
respect to the effective date.  
Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2005). 

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (20045).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The veteran filed his claim on appeal in June 2000.  Service 
connection for a scar of the left shoulder was granted by the 
RO in a March 2002 decision which granted an initial 
noncompensable rating for the scar.  The veteran appealed 
this decision.  While the appeal was pending, the RO assigned 
a 10 percent rating effective February 23, 2004.  The initial 
noncompensable rating remained in effect prior to February 
2004.  

Shortly before the June 2000 claim was filed, the veteran 
underwent a VA examination in January 2000 for his left 
shoulder symptoms.  This examination revealed complaints of 
frequent pain in the left shoulder but on an intermittent 
basis and was particularly subject to pain with any type of 
motion.  Most of this examination concerned complaints about 
the shoulder itself apart from the scar, and no mention of 
neurological problems were made.  Pertinent findings revealed 
the shoulder to have a well-healed scar measuring 7 
centimeters in length on the anterior part of the shoulder.  
There was no muscle atrophy or deformations.  His range of 
motion was 0 to 150 forward elevation actively and 0 to 170 
degrees passively; abduction was 0-85 degrees actively and 0-
95 degrees passively; external rotation was 0-65 degrees 
actively; internal rotation was 0-65 degrees actively and 0-
75 degrees passively.  There was no mention of either a scar 
or any neurological problems in the diagnosis which assessed 
the veteran with chronic left shoulder instability with 
rotator cuff tendonitis.  Also diagnosed was traumatic and 
osteoarthritis of the left shoulder, although X ray findings 
from the same month did not support this diagnosis. 

A VA joints examination was conducted in February 2001.  This 
examination revealed complaints of irritation of the scar and 
also of numbness of the third, fourth, and fifth fingers on 
his left hand and tingling and numbness of the upper arm.  
Examination in pertinent part revealed a well-healed surgical 
scar on the anterior aspect of his left shoulder.  There was 
no swelling or deformity.  His range of motion was limited to 
forward elevation from 0-120/180 and abduction from 0-90/180.  
There was no limitation of rotations.  He had decreased 
sensation in the cubital nerve on the medial aspect of his 
left arm and hand and third, fourth and fifth fingers.  The 
grip force in his left hand was 4/5 compared to the right 
hand.  Examination showed the scar to be mildly raised with 
no keloid formation, with no adhesion to subcutaneous tissue 
and not causing limitation of motion, although it could be 
irritated.  The color of the scar from the surgery was 
different from the skin and it had a pale brown 
discoloration.  The diagnosis was trauma to the left shoulder 
causing dislocation, status post surgical repair, mild 
involvement of cubital nerve on the left with no muscle 
wasting, and scar on the anterior aspect of the left shoulder 
from surgery causing occasional mild irritation.  

VA treatment records from 2000 to 2002 reflect that in August 
2000 he underwent a physical examination that did not reveal 
any complaints referable to his surgical scar and no evidence 
of neurological problems in the left arm, with his sensory 
intact to light touch and pinprick over key sensory points.  
The impression was status post dislocation of the left 
shoulder and status post Burkhard's repair without sequela.  
A January 2002 treatment record reflects chief complaints of 
chronic left shoulder pain and scar pain with weakness of the 
entire extremity and tingling and numb sensation extending 
into the third, fourth and fifth digits.  The pain was at a 
level of 2-4.  Physical examination revealed no significant 
findings referable to these complaints, with extremities 
showing normal tone string, no edema or cyanosis noted.  The 
same complaints were reported again in May 2002 and in 
October 2002 and again no significant findings were shown on 
physical examination.  In May 2003 he was seen for complaints 
related to a recent finger injury and again his chief 
complaints included chronic left shoulder pain and scar pain 
with weakness of the entire extremity and tingling and numb 
sensation extending into the third, fourth and fifth digits.  
The pain was at a level of 2-4.  Again no significant 
findings referable to the left shoulder scar or neurological 
complaints with extremities showing normal tone string, no 
edema or cyanosis noted.  

The report of a July 2003 VA examination for peripheral 
nerves reflects a history of the veteran having dislocated 
his left shoulder in 1990.  He stated that he continued to 
have subluxing and dislocation of this shoulder over time.  
He did not have any surgeries for this during service, but in 
1996 he had surgery for stabilization of the left shoulder 
with internal fixation.  He stated that initially he had much 
numbness post surgery.  He stated that 80 percent of the time 
that his third, fourth and fifth digits and the palmar 
surface of his (left) hand was numb.  However in the last 
several years, he stated that the numbness has eased off 
some.  He still had numbness in his third, fourth and fifth 
digits and the palmar surface of his hand, although less 
frequently.  The lateral side of the hand was affected and 
the numbness occurred roughly three to five times a month.  
He has noticed no particular activity that brings this on.  
Complaints regarding pain in the shoulder itself were also 
recorded.  Regarding his scar, he was noted to have a scar in 
the anterior aspect of this left shoulder related to his 
surgery.  He stated that this scar itself was pruritic.  
There was some numbness to the middle of the scar, he stated.  
There was no opening of the scar wound.  He noticed no 
pulling of the scar on the skin tissue.  

Physical examination revealed no obvious deformity to the 
left shoulder, with the exception of an incisional scar from 
the surgery.  This was the most distal end at the left axilla 
and extended upward to approximately 8 centimeters.  It was 
approximately at its widest centimeter in width.  It was 
hypopigmented with an edge that was somewhat hypopigmented.  
There was very slight elevation on the scars and very mild 
keloid formation.  There was really no adhesion to the scar, 
although there was sensational numbness with light touch in 
the midst aspect of the scar itself.  There was no tenderness 
to palpation about the scar itself.  There was no breakdown 
of the skin about the scar.  There was some mild underlying 
soft tissue damage to the scar, however it was not very deep.  
There was no inflammation or edema.  Neurologically his 
sensation was tested with light touch about the palmar 
surface and the digits and was intact.  His Phalen's and 
Tinel's signs were negative.  His range of motion revealed 
140 degrees forward active motion and 160 degrees forward 
passive motion, with pain starting at 100 degrees of forward 
elevation.  Internal rotation was full and external rotation 
was 90 degrees with some pain at the maximum point of 
external rotation.  Abduction was 0 to 140 degrees actively 
and to 170 degrees passively with much pain at the posterior 
aspect of the shoulder.  There was some tenderness on 
palpation of the right shoulder.  There was no upper 
extremity atrophy and grip strength was full.  The diagnoses 
included recent history of frequent dislocations of the left 
shoulder, status post left shoulder stabilization with pins, 
scar related to status post left shoulder stabilization with 
pins and left proximal ulnar neuropathy.  

Electromyograph (EMG) and nerve conduction studies dated in 
August 2003 revealed findings consistent with left proximal 
ulnar neuropathy.  No evidence of denervational changes or 
cervical radiculopathy were present at this evaluation.  A 
September 2003 treatment record recited these findings.  In 
October 2003 he was seen with chief complaints of continued 
left shoulder and arm pain with his scar tissue hurting and 
the tingling sensation was increasing at night.  His EMG 
study was noted to have been abnormal, indicative of left 
proximal segment ulnar neuropathy.  The assessment was left 
shoulder pain with left arm pain.

VA records from 2004 reflect ongoing complaints of pain from 
the left shoulder scar as well as neuropathy symptoms 
affecting the left lower extremity.  A January 2004 record 
reflects that he was seen for complaints of left shoulder 
pain and tingling and numbness on the medial three fingers on 
the left hand.  The scar on the left shoulder was 4 inches 
long and 1/2 inch wide, with tenderness of the scar.  He had 
limited range of movements of extension, abduction and 
external rotation of the left shoulder.  He had decreased 
sensation of the upper arm on the left shoulder, with 
positive Tinel's sign on the left.  His deep tendon reflexes 
were normal.  The assessment was chronic left shoulder pain 
with tingling numbness on the left 3 fingers.  He had history 
of shoulder dislocation secondary to injury in the military, 
followed by unstable shoulder resulting in multiple episodes 
of shoulder dislocation.  He also had proximal ulnar 
neuropathy on EMG studies which was most likely secondary to 
lower cord brachial plexus injury during the shoulder injury.  
Currently he takes naproxen for the shoulder symptomatology.  
Discussions were made about the possibility of being given a 
shot for the scar pain, but the veteran declined presently, 
although he would consider it in the future.  A February 2004 
record following up the shoulder problems revealed complaints 
of significant scar tenderness and the doctor was considering 
injections if ice packs did not work.  He had significant 
limitations of ranges of motion on extension, abduction and 
external rotation of the left shoulder and would have 
benefited from a magnetic resonance imaging (MRI) if the 
accuracy of the procedure would not be limited by risk of 
metallic fragments.  He had residual numbness on the left 
medial 3 fingers and the EMG studies did show proximal ulnar 
neuropathy which was more than likely secondary to brachial 
plexus injury secondary to the shoulder injury.  The 
diagnosis was chronic left shoulder pain and decreased range 
of movements and scar tenderness.  A July 2004 follow up 
record noted a history of left shoulder repair after a 
service trauma with a chronic shoulder instability and 
chronic numbness.  

Based on a review of the foregoing, the Board finds that a 10 
percent rating for the scar on the left shoulder is warranted 
from the time of initial entitlement up to February 23, 2004.  
The medical evidence of record clearly shows that prior to 
February 23, 2004, the veteran's left shoulder scar was 
tender and painful.  This was shown as early as a February 
2001 VA joints examination, in which it was noted that there 
were complaints of irritation of the scar and that the scar 
itself caused occasional mild irritation of the left 
shoulder.  Elsewhere, prior to February 23, 2004, the VA 
records show the scar to have been tender and painful, 
including a January 2002 treatment record showing complaints 
of "scar pain" and records from October 2003 and January 
2004 reporting complaints of his scar tissue hurting and 
tenderness of the scar.  Thus the Board finds that the 10 
percent rating for his left shoulder scar clearly predates 
February 23, 2004.  Although records prior to February 2001 
did not clearly address findings regarding the scar itself, 
the Board notes that generalized shoulder pain which may or 
may not encompass the scar were shown in records and 
examinations dating back to January 2000.  Thus, the Board 
finds that with application of reasonable doubt, the 10 
percent rating for the left shoulder scar should date back to 
the time of initial entitlement.  Fenderson v. West, 12 Vet. 
Ap. 119 (1999).  

Regarding whether a rating in excess of 10 percent disabling 
is warranted for the veteran's scar, now dating back to the 
time of initial entitlement, the Board finds that the 
preponderance of the evidence is against such a grant.  The 
veteran's scar is not shown to exceed an area or areas to 
exceed 12 square inches (77 square centimeters), which would 
warrant a 20 percent rating under the current rating criteria 
in effect for scars other than the head, face or neck.   
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

As to a rating under the limitation of shoulder motion, 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side is rated 40 percent for a major 
(dominant) joint; motion limited to midway between side and 
shoulder level warrants a 30 percent for a major (dominant) 
joint; and motion limited to shoulder level is rated as 20 
percent disabling.  C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  At no time during this appeal do the records reflect 
the veteran's left shoulder to have a limitation of motion 
that is limited to the shoulder level.  Thus a rating in 
excess of 10 percent is not warranted for loss of motion 
under the criteria for evaluating scars based on loss of 
motion, both prior to and as of August 30, 2002.  

In sum, the Board finds that the veteran is entitled to a 10 
percent rating for his scar dating back to the time of 
initial entitlement, but does not warrant a rating in excess 
of 10 percent.  Fenderson, supra.  

III.  Increased Initial Rating Ulnar Nerve

The Board notes that the veteran is also appealing the 
assignment of a noncompensable initial rating that was 
assigned in the March 2002 rating that granted service 
connection for "nerve damage."  The above factual 
background concerning the veteran's right shoulder scar issue 
also addressed the severity of his claimed nerve damage.  

The rating was initially assigned under Diagnostic Code 8617 
for neuralgia of the musculocutaneous nerve.  The Board notes 
that the medical evidence detailed above, shows the veteran 
to have a neuralgia involving the ulnar nerve, rather than 
the musculocutaneous nerve, and thus finds that the 
Diagnostic Code for ulnar nerve neuropathy is the more 
appropriate Diagnostic Code.  The Board also notes that the 
RO considered Diagnostic Code 5201 for loss of shoulder 
motion when it considered nerve damage, but the Board has 
considered this Diagnostic Code when it evaluated the 
severity of the veteran's left shoulder scar and to do so in 
this case would violate 38 C.F.R. § 4.14 against pyramiding.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the right ulnar nerve, 
more closely resembles a mild incomplete paralysis and 
warrants a 10 percent evaluation.  The evidence repeatedly 
shows the veteran to have subjective and objective evidence 
of numbness and tingling affecting the left upper extremity, 
with involvement in his third, fourth and fifth digits and 
the palmar surface of his hand.  There is objective evidence 
of a mild neuropathy shown in the EMG and nerve conduction 
studies dated in August 2003 which revealed findings 
consistent with left proximal ulnar neuropathy.  However, the 
Board finds that these manifestations resemble no more than a 
mild incomplete paralysis and warrant no more than a 10 
percent evaluation.  There is no evidence suggestive of a 
moderate incomplete paralysis.  The symptoms are mild and 
intermittent and do not include other physical findings such 
as motor problems or atrophy that would suggest a moderate 
incomplete paralysis.

In sum, the Board finds that the evidence supports an initial 
10 percent rating for mild neuropathy of the ulnar nerve.  
Fenderson, supra.  



Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's left shoulder 
scar and neurological manifestations affecting the ulnar 
nerve.  In addition, it has not been shown that the left 
shoulder scar and neurological manifestations has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 10 percent but no more 
is warranted for the veteran's scar dating back to the time 
of initial entitlement.  Also an increased initial rating in 
excess of 10 percent is warranted for the left ulnar nerve 
neuropathy.


ORDER

Prior to February 23, 2004, a 10 percent rating is granted 
for a surgical scar, left shoulder effective from the date of 
initial entitlement, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for the surgical scar, left 
shoulder is denied.

An initial 10 percent rating is granted for the veteran's 
left ulnar nerve neuropathy, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

The veteran contends that he is entitled to service 
connection for arthritis of the left shoulder as a result of 
his service-connected residuals of dislocated left shoulder, 
status post left shoulder stabilization surgery with pins.  
This claim has been denied by the RO on the basis that there 
is no current evidence of arthritis of the left shoulder.  A 
review of the medical records reflect that repeated X-rays 
from October 1996 to February 2001 do not reflect clear 
evidence of arthritis.  There is conflicting evidence in that 
the report of a January 2000 VA examination of the left 
shoulder diagnosed traumatic arthritis and osteoarthritis of 
the left shoulder.  However the X-ray taken in conjunction 
with this examination showed no evidence of "significant 
arthropathy."  The Board notes that the February 2001 X-ray 
gave an impression of no fracture or dislocation, post 
surgical changes diagnosed as "minor abnormality" but did 
not further elaborate on the nature of this disability.  This 
X-ray is the most recent X-ray report on record.  

The Board notes that an X-ray was apparently taken of the 
left shoulder, the results of which were discussed in a 
February 2004 treatment record.  However this treatment 
record did not report what those findings were and the VA 
records from between 2003 and 2005 do not contain this or any 
other X-ray report from around this time.  

The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal which 
involves entitlement to service connection for arthritis of 
the left shoulder, the veteran was not provided with notice 
of the type of evidence necessary to establish an increased 
initial disability nor did any notice address the question of 
effective date should service connection be granted.  On 
remand, VA must do so.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should obtain the report from 
an X ray of the veteran's left shoulder 
taken prior to February 2004 from the VA 
Medical Center(s) in Mountain Home, 
Tennessee.  If the above-mentioned 
record(s) is/are not available, that fact 
should be entered in the claims file.

3.  After the completion of the above, 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
arthritis of the left shoulder.  The 
examination should determine whether 
there is any arthritis of the left 
shoulder that is due to or aggravated by 
the service-connected left shoulder 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  All appropriate tests 
should be completed, to include obtaining 
current X rays of the veteran's left 
shoulder.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of any arthritis shown 
in the left shoulder.   

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
left shoulder arthritis is related to the 
appellant's service-connected left 
shoulder disability and (2) whether it is 
at least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected left shoulder 
disability aggravated or contributed to 
or accelerated any left shoulder 
arthritis found beyond any natural 
progression.  If the appellant's service-
connected left shoulder disability 
aggravated or contributed to or 
accelerated any arthritic process 
involving the left shoulder, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2005) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  An appropriate period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


